Citation Nr: 1003059	
Decision Date: 01/21/10    Archive Date: 02/01/10

DOCKET NO.  07-04 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
total abdominal hysterectomy with bilateral salpingo-
oophorectomy, history of vaginitis and endometriosis.

2.  Entitlement to an evaluation in excess of 10 percent for 
migraine headaches.    

3.  Entitlement to an evaluation in excess of 10 percent for 
abdominal adhesions, status post multiple surgeries.    


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel


INTRODUCTION

The Veteran had active service from October 1970 to April 
1972, September 1972 to December 1975 and March 1976 to 
October 1985.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal of a July 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.  

The Veteran's appeal initially included a claim of 
entitlement to service connection for osteoporosis as 
secondary to a total abdominal hysterectomy with bilateral 
salpingo-oophorectomy, history of vaginitis and 
endometriosis.  However, in a rating decision dated December 
2008, the RO granted this claim.  It is therefore not before 
the Board for appellate review.

The question of entitlement to a total rating for 
compensation based on individual unemployability (TDIU) is 
REMANDED to the RO via the Appeals Management Center (AMC), 
and is discussed in the REMAND section of this decision.


FINDINGS OF FACT

1.  The Veteran is in receipt of the maximum schedular 
evaluation assignable for a hysterectomy and residuals 
thereof and special monthly compensation for the associated 
loss of use of a creative organ.  

2.  The Veteran's headaches more often than not respond well 
to prescription medicine, but during the course of this 
appeal, for a period of two to three days monthly, when 
medication was not available, they were characteristically 
prostrating, interfering with her daily activities, including 
work, and her overall ability to function.  

3.  The Veteran's abdominal adhesions are no more than 
moderate, causing constant, excruciating pain and 
intermittent constipation and diarrhea, but not a partial 
obstruction manifested by delayed motility of a barium meal.     


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a schedular evaluation in 
excess of 50 percent for total abdominal hysterectomy with 
bilateral salpingo-oophorectomy, history of vaginitis and 
endometriosis, are not met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1-4.10, 4.116, Diagnostic Code 7617 (2009).

2.  The criteria for entitlement to a 30 percent evaluation 
for migraine headaches are met.  38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.321, 4.1-4.10, 4.124a, Diagnostic Code 8100 
(2009).

3.  The criteria for entitlement to a schedular evaluation in 
excess of 10 percent for abdominal adhesions, status post 
multiple surgeries, are not met.  38 U.S.C.A. §§ 1155; 38 
C.F.R. §§ 4.1-4.10, 4.114, Diagnostic Code 7301 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt and prior to consideration of most applications 
for VA benefits, VA is tasked with satisfying certain 
procedural requirements outlined in the Veterans Claims 
Assistance Act of 2000 (VCAA) and its implementing 
regulations.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

VA is also to assist a claimant in obtaining evidence 
necessary to substantiate a claim, but such assistance is not 
required if there is no reasonable possibility that it would 
aid in substantiating the claim.  ), 5103A (West 2002); 38 
C.F.R. 
§ 3.159(b), (c) (2009).  

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is 
to notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate a 
claim.  As part of the notice, VA is to specifically inform 
the claimant and his representative, if any, of which portion 
of the evidence the claimant is to provide and which portion 
of the evidence VA will attempt to obtain on the claimant's 
behalf.  38 U.S.C.A. § 5103(a).

The Court has held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37, 43 
(2008). 

The Court further held that, if the Diagnostic Code (DC) 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide at least general notice of that 
requirement to the claimant.  As well, the Court held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation, including 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.  Id. at 43-44. 

The United States Court for the Federal Circuit (Federal 
Circuit) reviewed Vazquez-Flores on appeal and held that the 
statutory scheme did not require the notification noted 
above.  The Federal Circuit explained that the notice 
described in 38 U.S.C.A. § 5103(a) need not be veteran 
specific and that daily life evidence was not statutorily 
mandated.  The Federal Circuit thus vacated the Court's 
decision to the extent it required notification of 
alternative DCs and the need to submit potential daily life 
information on the basis that such evidence was not needed 
for proper claims adjudication.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (Fed. Cir. 2009).

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 
18 Vet. App. 112, 119-20 (2004).  

In this case, the RO provided the Veteran VCAA notice on her 
claims by letters dated in November 2005, March 2006, and 
October and December 2008, the first sent before initially 
deciding those claims in a rating decision dated July 2006.  
The timing of such notice reflects compliance with the 
requirements of the law as found by the Court in Pelegrini 
II.  

The November 2005 letter told her that she should 
substantiate the claim with evidence of worsening, and 
informed her of what evidence VA would obtain and what 
evidence she was responsible for submitting.  The March 2006 
letter provided the notice required by Dingess, and the 2008 
letters provided the notice required by Vazquez-Flores.

The 2006 and 2008 letters were sent to the Veteran after the 
initial adjudication of the claims.  The timing deficiencies 
were cured by readjudication of the claims in supplemental 
statements of the case issued after the notices were 
provided.  Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007).

B.  Duty to Assist

The RO made reasonable efforts to identify and obtain 
relevant records in support of the Veteran's claims.  38 
U.S.C.A. § 5103A(a), (b), (c) (West 2002).  Specifically, the 
RO secured and associated with the claims file all evidence 
the Veteran identified as being pertinent to her claims, 
including service and post-service treatment records.  The RO 
also afforded the Veteran VA examinations, during which 
examiners discussed the severity of the disabilities at issue 
in this appeal.  


II.  Analysis of Claim

In written statements submitted since October 2005, the 
Veteran has asserted that migraines, manifest three to four 
times weekly and necessitate the frequent use of prescription 
medicine; that she has constant, severe abdominal, leg and 
back pain as a residual of her hysterectomy and secondary to 
adhesions render, which render her unable to sit, stand or 
drive for a long period of time, or to have a sexual 
relationship.  

She further asserts that residuals of the hysterectomy have 
left her feeling empty and that her abdominal pain and 
headaches occasionally render her immobile (two to three days 
monthly due to the headaches, when medication is not 
available).  

Disability evaluations are determined by evaluating the 
extent to which a service-connected disability adversely 
affects a veteran's ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2009).

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21.  

In claims for increases, the present level of disability is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, in such cases, when the factual findings 
show distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.  

A.  Hysterectomy

The RO has evaluated the Veteran's total abdominal 
hysterectomy with bilateral salpingo-oophorectomy, history of 
vaginitis and endometriosis, as 50 percent disabling pursuant 
to DC 7617.  DC 7617 provides that a 100 percent evaluation 
is assignable for the complete removal of the uterus and both 
ovaries for three months after removal.  A 50 percent 
evaluation is assignable thereafter.  In each case, the 
disability should be reviewed for entitlement to special 
monthly compensation under 38 C.F.R. § 3.350.  38 C.F.R. § 
4.116, DC 7617 (2009).  

In addition to the 50 percent evaluation, the RO has awarded 
the Veteran special monthly compensation for the total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
history of vaginitis and endometriosis, based on the loss of 
use of a creative organ.  She is therefore assigned the 
maximum benefits allowed schedularly, or more specifically, 
under DC 7617.   

B.  Migraines

1.  Schedular

The RO has evaluated the Veteran's disability as 10 percent 
disabling pursuant to DC 8100, which governs ratings of 
migraines.  DC 8100 provides that a 50 percent evaluation is 
assignable for very frequent, completely prostrating and 
prolonged attacks of migraines productive of severe economic 
inadaptability.  A 30 percent evaluation is assignable for 
characteristic prostrating attacks occurring on an average 
once a month over last several months.  A 10 percent 
evaluation is assignable for characteristic prostrating 
attacks averaging one in two months over the last several 
months.  A 0 percent evaluation is assignable for less 
frequent attacks.  38 C.F.R. § 4.124a, DC 8100 (2009).

The Veteran received frequent, extensive treatment, including 
multiple medications, injections, a brain scan, skull X-rays, 
a sinus series, an EEG and neurological evaluations, for 
recurrent headaches during service.  During the 1970s, 
medical professionals occasionally indicated that the Veteran 
was unresponsive to medication.  As well, they described the 
headaches as occurring every few days.  In the 1980s, 
however, medical professionals noted less frequent attacks, 
occurring every four to five months.  During treatment 
visits, the Veteran described severe, immobilizing headaches.   

Following discharge, the Veteran continued to report and 
receive treatment for frequently occurring headaches.  
According to a March 1986 letter from a private physician, as 
of a year after the Veteran's discharge, she was experiencing 
headaches once weekly despite being on daily medication 
therefor.  According to the Veteran and outpatient treatment 
records, these headaches persisted during the 1980s, 1990s 
and early 2000s.  

During a VA examination conducted in December 1989, she 
reported improvement in the frequency of headaches (five 
times monthly) secondary to a new medication.  At the time of 
the examination, the Veteran was still working.  

In 1995, the Veteran reported that the headaches occurred 
twice monthly, lasted for two to three days and wore her out.  
In 2002, medical professionals tried several different 
medications to help the Veteran's headaches, sometimes with 
no response.  They advised the Veteran to rest.    

Since the Veteran filed the 2005 claim for an increased 
evaluation for migraines, she has undergone VA examinations, 
in December 2005 and November 2008, received additional 
treatment for headaches, including daily medication, and 
reportedly stopped working.  

During the 2005 examination, she reported that she had been 
having good results with one medication, but that five months 
prior to the examination, VA instituted some pharmacy 
changes, which required her to take a different medication.  
Allegedly, thereafter, her headaches increased in frequency, 
manifesting four to six times weekly.  She reported that, if 
she was able to take the new medication immediately, she 
could abort the headaches, but if not, they lasted for at 
least a day.  She indicated that they were not prostrating 
and did not interfere with ordinary activity.    

During the latter examination, she reported that in 
approximately 2006, physicians prescribed a new medication 
that was to be taken at the beginning of each headache and 
two hours thereafter.  She further reported that this 
medication did not always work to relieve the headaches she 
experienced, then occurring three to four times weekly and 
lasting 30 to 45 minutes.  She indicated that, without the 
medication, the headaches lasted for two to three days.    

It is clear that the Veteran has struggled with headaches 
since service and that the severity of these headaches have 
varied depending upon her medication.  Even at their least 
severe, however, they manifested frequently and occasionally 
failed to respond to medication.  According to the Veteran, 
since filing her claim, this has occurred once monthly, 
lasting for two to three days.  Her assertion in this regard 
is credible and consistent with her many reports of medical 
history provided to medical professionals over the years for 
the purpose of receiving adequate treatment.  Headaches of 
this severity warrant the assignment of a 30 percent 
evaluation under DC 8100.  

An evaluation in excess of 30 percent is not assignable under 
DC 8100, however, as there is no evidence of record of very 
frequent, completely prostrating and prolonged attacks of 
migraines productive of severe economic inadaptability.  By 
the Veteran's own report, prostrating attacks occur on an 
average of once a month.  She has not reported economic 
impact from the headaches.  The record shows that she worked 
in the same job for nine years, before quitting in August 
2008.  She reported on the December 2008 examination that she 
quit because of leg and back pain.  She has not reported time 
lost from work due to migraines and the record does not 
otherwise disclose economic impacts from headaches.  

Accordingly, the evidence is against a finding that migraines 
approximate the criteria for an evaluation in excess of 30 
percent.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 4.7, 4.21.

C.  Abdominal Adhesions

The RO has evaluated the Veteran's abdominal adhesions as 10 
percent disabling pursuant to DC 7301.  DC 7301 provides that 
a 50 percent evaluation is assignable when there is severe 
impairment from definite partial obstruction shown by x-ray, 
with frequent and prolonged episodes of severe colic 
distension, nausea or vomiting, following severe peritonitis, 
a ruptured appendix, a perforated ulcer, or an operation with 
drainage.  A 30 percent evaluation is assignable when there 
are moderately severe adhesions of the peritoneum which cause 
partial obstruction manifested by delayed motility of barium 
meal and less frequent and less prolonged episodes of pain.  
A 10 percent evaluation is assignable when there are moderate 
adhesions of the peritoneum which involve recurring episodes 
of severe symptoms two or three times yearly averaging 10 
days in duration; or with continuous moderate manifestations.  
38 C.F.R. § 4.114, DC 7301 (2009).

Based on these criteria, the evidence establishes that the 
Veteran's abdominal adhesion disability picture does not more 
nearly approximate the criteria for an increased evaluation 
under DC 7301.  It shows that, during the course of this 
appeal, the Veteran's abdominal adhesions were no more than 
moderate, causing constant, excruciating pain and 
intermittent constipation and diarrhea, but not a partial 
obstruction manifested by delayed motility of a barium meal.     

The Veteran first reported abdominal pain in the 1970s, 
during service.  Thereafter, she underwent multiple 
surgeries, including laparoscopies and a laparotomy.  A 
medical professional first diagnosed pelvic adhesions based 
on a biopsy conducted during the latter surgery.  In 1982, 
she underwent a hysterectomy and, less than two months later, 
again complained of abdominal pain, crampy in nature.  
Medical professionals noted no associated gastrointestinal 
problems.   

Following discharge, beginning in 1986, the Veteran continued 
to report and receive treatment for abdominal pain secondary 
to adhesions.  She also underwent a VA examinations  During 
such examination, conducted in September 1995, she indicated 
that her abdominal pain was so disabling, it necessitated 
periods of bed rest.  The examiner confirmed tenderness in 
the right and left lower quadrants of the abdomen.  

Since the Veteran filed the 2005 claim for an increased 
evaluation for abdominal adhesions, she has undergone 
additional VA examinations, including in December 2005 and 
November 2008, received additional treatment, including pain 
medication, for abdominal pain and constipation, and, in 
August 2008, reportedly stopped working.  

During the former examination, the Veteran described her 
abdominal pain as intermittent and also reported constipation 
and bloody stools.  An examiner confirmed abdominal 
tenderness and noted that adhesions only become a problem if 
they cause blockage to the intestines, which interferes with 
an individual's ability to tolerate solid food.  With regard 
to the Veteran, there was no evidence of such a blockage.   

During the latter examination, she reported occasional 
diarrhea.  The examiner noted no abnormalities other than 
pain on palpation of the abdomen.  

Testing conducted in 2006, including a colonoscopy, a 
computer tomography scan and a barium enema, revealed no 
abnormalities.  

In the absence of evidence of partial obstruction of the 
intestines secondary to the Veteran's abdominal adhesions, an 
evaluation in excess of 10 percent may not be assigned under 
DC 7301.  


D.  Conclusion

The rating schedule is designed to accommodate changes in 
condition and that the Veteran may be awarded different 
evaluations in the future should any of her disability 
pictures change.  38 C.F.R. § 4.1.  At present, however, the 
above noted evaluations are the most appropriate given the 
medical evidence of record.  

Based on the foregoing findings, the Board concludes that the 
criteria for entitlement to increased evaluations for a total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
history of vaginitis and endometriosis, and abdominal 
adhesions, status post multiple surgeries, are not met.  In 
reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect each disability has on 
the Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 
(2009).  The preponderance of the evidence is against these 
claims.  The benefit-of-the-doubt rule is thus not for 
application and the claims must be denied.  

The Board also concludes that the criteria for entitlement to 
an increased evaluation for migraine headaches are met.  
Inasmuch as the evidence in this case supports the claim, it 
is granted to that extent.


2.  Extraschedular

In certain circumstances, a claimant may be assigned an 
increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on 
such a basis is a component of a claim for an increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question 
is raised either by the claimant, or reasonably by the 
evidence of record, the RO or Board must specifically decide 
whether to refer the claim to the Chief Benefits Director of 
VA's Compensation and Pension Service under 38 C.F.R. § 3.321 
for consideration of the matter.  Barringer v. Peake, 22 Vet. 
App. 242 (2008).  He is authorized to approve the assignment 
of an extraschedular evaluation if the claim "presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  38 
C.F.R. § 3.321(b)(1) (2009).  

If the claimant or the evidence raises the question of 
entitlement to an increased evaluation on an extraschedular 
basis, as a threshold matter, the Board must determine 
whether the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations 
for the service-connected disability are inadequate.  This 
requires comparing the level of severity and symptomatology 
of the service-connected disability with the established 
criteria found in the rating schedule pertaining to that 
disability.  Thun v. Peake, 22 Vet. App. 111, 118 (2008).  If 
the criteria reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate and no referral is necessary.  Id.  If 
the criteria do not reasonably describe the level of severity 
and symptomatology of the disability, the disability picture 
is not contemplated by the rating schedule and the assigned 
schedular evaluation is inadequate.  The RO or Board must 
then determine whether the exceptional disability picture 
involves other related factors such as those outlined in 38 
C.F.R. 3.321(b)(1) as "governing norms", including "marked 
interference with employment" and "frequent periods of 
hospitalization".  Id.

In this case, the Veteran's main complaint with regard to the 
disabilities at issue is severe pain, including prostrating 
migraines.  The rating criteria, as discussed above 
contemplate pain and prostrating migraines.  No referral for 
extraschedular consideration is warranted.



ORDER

A schedular evaluation in excess of 50 percent for total 
abdominal hysterectomy with bilateral salpingo-oophorectomy, 
history of vaginitis and endometriosis, is denied.

A 30 percent evaluation for migraines is granted.  

A schedular evaluation in excess of 10 percent for abdominal 
adhesions, status post multiple surgeries, is denied.


REMAND

The Court has held that TDIU is an element of all appeals of 
an increased rating.  Rice v. Shinseki, 22 Vet. App. 447 
(2009).  TDIU is granted where a Veteran's service connected 
disabilities are rated less than total, but they prevent him 
from obtaining or maintaining all gainful employment for 
which his education and occupational experience would 
otherwise qualify him.  38 C.F.R. § 4.16 (2008).  

This question arises when a claimant: (1) submits evidence of 
a medical disability; (2) makes a claim for the highest 
evaluation possible; and (3) submits evidence of 
unemployability.  In such a case, the evidence and assertion 
satisfy the requirement of 38 C.F.R. § 3.155(a), which 
defines an informal claim and indicates that it must 
"identify the benefit sought", and mandates consideration 
of whether a TDIU is assignable.  Jackson v. Shinseki, 587 
F.3d 1106 (Fed. Cir.2009); Roberson v. Principi, 251 F.3d 
1378, 1384 (Fed. Cir. 2001).

In this case, the Veteran reports that she stopped working 
due to back and leg pain, which she contends is associated 
with the abdominal adhesions and hysterectomy residuals.  In 
addition, service connection has recently been granted for 
osteoporosis.  Her statements meet the Roberson criteria for 
raising a TDIU claim.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has held that in the 
case of a claim for total rating based on individual 
unemployability, the duty to assist requires that VA obtainin 
an examination which includes an opinion on what effect the 
appellant's service-connected disability has on his ability 
to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).

The RO has not yet considered this claim in the first 
instance.  

This case is thus REMANDED for the following action:

1.  Afford the Veteran an examination to 
determine whether her service connected 
disabilities render her incapable of 
obtaining or maintaining employment for 
which her education and occupational 
experience would other wise qualify her.  
The examiner should review the claims 
folder and note such review in an 
examination report or addendum.  The 
examiner should provide a rationale for 
the opinion that takes into account the 
Veteran's reports of her employment 
history and reasons for stopping work.  

2.  Adjudicate the raised TDIU claim in 
the first instance.  If any benefit 
sought on appeal is not granted, issue a 
supplemental statement of the case.  

Subject to current appellate procedure, return this case to 
the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of 
the remanded claims.  No action is required of the Veteran 
unless she receives further notice.  She does, however, have 
the right to submit additional evidence and argument on the 
remanded claims.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously); see also VBA's Adjudication Procedure Manual, 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03 (directing 
the ROs to provide expeditious handling of all cases that 
have been remanded by the Board and the Court).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


